DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

In the Abstract, line 5, “comprises” should be change to - - has - -.
In the Abstract, line 5, “comprising” should be change to - - having - -.
In the Abstract, line 9, “comprising” should be change to - - having - -.
In claim 1, line 2, “the cylindrical external” should be change to - - a cylindrical external - -.
In claim 1, line 6, “a first and a second flank” should be change to - - a first and second flanks - -.
In claim 1, line 9, “a first and a second wing” should be change to - - a first and second wings - -.
In claim 1, line 11, “the first and the second flank” should be change to - - the first and second flanks - -.
In claim 1, line 11, “a first and a second retaining configuration” should be change to - - a first and second retaining configurations - -.
In claim 2, line 2, “the first and the second wing” should be change to - - a first and second wings - -.
In claim 8, line 2, “the first and the second wing” should be change to - - a first and second wings - -.
In claim 8, line 3, “the first and the second flank” should be change to - - a first and second flanks - -.
In claim 9, line 2, “the first and the second wing” should be change to - - a first and second wings - -.
In claim 9, line 3, “facilitate the deformation” should be change to - - facilitate deformation - -.
REASONS FOR ALLOWANCE

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a first and a second wing which extend radially outwardly relative to the cross-member by covering respectively the first and the second flank, and a first and a second retaining configuration each comprising at least one retaining lug which extends radially inwardly relative to the cross-member, the cross-member being able to be removed upon tightening of the collar.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677